Notice of Pre-AIA  or AIA  Statusa
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 7, 12-14, 17, and 20 are amended. Claims 8-11 and 18-19, are cancelled. Claims 21-26 are newly added. Claims 1-7, 12-17, and 20-26 are currently under review.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 12-17, and 20-26 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 20 is objected to because of the following informalities:  grammatical error.  Appropriate correction is required.
Claim 20, line 12: “

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claims 23, 25, and 26, the limitations indicate “applying the mask to electrode intersections” however the specification only mentions creating a mask. With respect to claim 24 the limitations indicate “identifying the masked areas of the touchscreen”, however the specification only mentions creating a mask. For the purposes of examination, the Office will interpret applying the mask to electrode intersections and identify the masked areas of the touchscreen as performing mutual-mode sensing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. US 2018/0275824 A1) hereinafter referred to as Li in view of Shah et al. (Pub. No.: US 2018/0307375 A1) hereinafter referred to as Shah.
With respect to Claim 1, Li teaches a projected capacitive (PCAP) touch system (fig. 2; ¶47) comprising a touchscreen (fig. 1, item 220; ¶48-49); a controller (fig. 2, items 202 and 206; ¶48) coupled to the touchscreen; and a computing device (fig. 2, item 228; ¶50) communicatively coupled to the controller, wherein the controller is configured to: during a mixed-mode measurement frame comprising two self-mode periods (¶185-186) and a mutual-mode period (¶192, “The mutual capacitance driving and sensing scheme illustrated can be utilized before, after, or during the self-capacitance driving and sensing scheme described above”), collect self-mode data and mutual-mode data, wherein the mutual-mode data are collected in masked areas corresponding to non-zero values obtained within the two self-mode periods (¶192, “One way to determine the above scaling factors can be to perform one or more mutual capacitance measurements, in addition to the self-capacitance measurements, using the touch node electrodes of the disclosure… Additionally, the exemplary mutual capacitance driving and sensing scheme of FIG. 15B illustrates the scheme as applied to four touch node electrodes” – the masked areas are the areas in which self-mode data was collected; ¶213-214); determine based on the self-mode data and the mutual-mode data that a touch exists in a first area on the touchscreen in a presence of water contamination (¶204; ¶214).
Li does not mention transmit the self-mode data and the mutual-mode data to the computing device, wherein the computing device adjusts an application to avoid the first area of the touchscreen.
Shah teaches a projected capacitive (PCAP) touch system (fig. 2, item 200; ¶25, “In some examples, touch screens … can be based on self-capacitance or mutual capacitance. In some examples, a touch screen can be multi-touch, single touch, projection scan, full-imaging multi-touch, capacitive touch, etc”; ¶26) comprising a touchscreen (fig. 2, item 224; ¶26); a controller (fig. 2, items 202 and 206; ¶26) coupled to the touchscreen; and a computing device (fig. 2, item 228; ¶29) communicatively coupled to the controller, wherein the controller is configured to: collect self-mode data or mutual-mode data (¶43); determine based on self-mode data or mutual-mode data a touch exists in a first area on the touch screen in a presence of water contamination (¶43); and transmit the self-mode data or the mutual-mode data to the computing device, wherein the computing device adjusts an application to avoid the first area of the touchscreen (¶29, “host processor 228 for receiving outputs from panel processor 202 and performing actions based on the outputs that can include, but are not limited to, moving one or more objects such as a cursor or pointer, scrolling or panning, adjusting control settings, … and/or the like”; ¶53; ¶71, “In some examples, touch screens 124, 126, 128, 130 and 152 can be based on self-capacitance or mutual capacitance. In some examples, a touch screen can be multi-touch, single touch, projection scan, full-imaging multi-touch, capacitive touch, etc”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Li, to transmit the self-mode data and the mutual-mode data to the computing device, wherein the computing device adjusts an application to avoid the first area of the touchscreen, as taught by Shah so as to avoid a false positive for touch input (¶71) and to filter out unintended touches classified as non-touch patches to reduce processing requirements and save power (¶24).
With respect to Claim 2, claim 1 is incorporated, Li teaches wherein ambiguities of the self-mode data are resolved based on the mutual-mode data corresponding to a first masked area of the masked areas (¶75, “the touch screen of the disclosure can additionally or alternatively be operated in a mutual capacitance configuration. In some examples, the touch screen can be operated in a mutual capacitance configuration in order to correct for the above-discussed attenuation associated with an ungrounded (or poorly-grounded) user, and in some examples, the touch screen can be operated in a mutual capacitance configuration as part of distinguishing and rejecting water from actual touch activity”). 
With respect to Claim 12, Li teaches a method (¶215; claim 11) for a controller (fig. 2, items 202 and 206; ¶48) coupled to a touchscreen (fig. 1, item 220; ¶48-49) and a computing device (fig. 2, item 228; ¶50), comprising: during a mixed-mode measurement frame comprising two self-mode periods (¶185-186) and a mutual-mode period (¶192, “The mutual capacitance driving and sensing scheme illustrated can be utilized before, after, or during the self-capacitance driving and sensing scheme described above”), collecting self-mode data and mutual-mode data, wherein the mutual-mode data is collected in masked areas corresponding to non-zero values obtained within the two self-mode periods (¶192, “One way to determine the above scaling factors can be to perform one or more mutual capacitance measurements, in addition to the self-capacitance measurements, using the touch node electrodes of the disclosure… Additionally, the exemplary mutual capacitance driving and sensing scheme of FIG. 15B illustrates the scheme as applied to four touch node electrodes” – the masked areas are the areas in which self-mode data was collected; ¶213-214); determining based on the self-mode data and the mutual-mode data that a touch exists in a first area on the touchscreen in a presence of water contamination (¶204; ¶214).
Li does not mention transmitting the self-mode data and the mutual-mode data to the computing device, wherein the computing device adjusts an application to avoid the first area of the touchscreen.
Shah teaches a method (fig. 7; ¶84-86) for a controller (fig. 2, items 202 and 206; ¶26) coupled to a touchscreen (fig. 2, item 224; ¶26) and a computing device (fig. 2, item 228; ¶29), comprising: collecting self-mode data or mutual-mode data (¶43); determining based on self-mode data or mutual-mode data a touch exists in a first area on the touch screen in a presence of water contamination (¶43); and transmitting the self-mode data or the mutual-mode data to the computing device, wherein the computing device adjusts an application to avoid the first area of the touchscreen (¶29, “host processor 228 for receiving outputs from panel processor 202 and performing actions based on the outputs that can include, but are not limited to, moving one or more objects such as a cursor or pointer, scrolling or panning, adjusting control settings, … and/or the like”; ¶53; ¶71, “In some examples, touch screens 124, 126, 128, 130 and 152 can be based on self-capacitance or mutual capacitance. In some examples, a touch screen can be multi-touch, single touch, projection scan, full-imaging multi-touch, capacitive touch, etc”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Li, to comprise transmitting the self-mode data and the mutual-mode data to the computing device, wherein the computing device adjusts an application to avoid the first area of the touchscreen, as taught by Shah so as to avoid a false positive for touch input (¶71) and to filter out unintended touches classified as non-touch patches to reduce processing requirements and save power (¶24).
With respect to Claim 13, claim 12 is incorporated, Li teaches wherein ambiguities of the self-mode data are resolved based on the mutual-mode data corresponding to a first masked area of the masked areas (¶75, “the touch screen of the disclosure can additionally or alternatively be operated in a mutual capacitance configuration. In some examples, the touch screen can be operated in a mutual capacitance configuration in order to correct for the above-discussed attenuation associated with an ungrounded (or poorly-grounded) user, and in some examples, the touch screen can be operated in a mutual capacitance configuration as part of distinguishing and rejecting water from actual touch activity”). 

Claims 3, 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Shah as applied to claim 1 above, and further in view of Guarneri (Pub. No.: US 2016/0259448 A1) in view of Woo (Pub. No.: US 2018/0268783 A1).
With respect to Claim 3, claim 1 is incorporated, Although Li teaches determining the presence of water and touch activity, Li and Shah combined do not explicitly teach wherein based on the self-mode data and the mutual-mode data, the controller is further configured to: determine that a second area of the touchscreen is dry.
Guarneri a projected capacitive (PCAP) touch system (figs. 1-2; ¶32; ¶36; ¶55) comprising: a touchscreen (figs. 1-2, item S; ¶35); a controller (figs. 1-2, item C; ¶40; ¶43, “a controller can determine the location of touch”; ¶109) coupled to the touchscreen; wherein the controller is configured to: during a mixed-mode measurement frame (¶51, “they may be both used in order to reveal water presence on the screen panel in connection with single finger touch e.g., only one finger touching the screen”; ¶52), collect self-mode data and mutual-mode data (¶52, “water resistance may be achieved by using both mutual-cap and self-cap sensing by operating a touch panel in both modes by switching back and forth between them”); determine based on the self-mode data and the mutual-mode data that a touch exists in a first area (¶53, “Once water on the screen panel is revealed, the electronics associated with the screen may read data only from self-sensing” – since water is revealed, self-sensing is used and is not affected by water and would reveal a touch if it existed or not); and transmit the self-mode data and the mutual-mode data to electronics (¶40, “change in capacitance may be detected electronically  by electronic circuitry C”); wherein based on the self-mode data and the mutual-mode data, the controller is further configured to: determine that a second area of the touchscreen is dry (¶64, thresholds Th1 and Th2 are not met = dry).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined system of Li and Shah, wherein based on the self-mode and the mutual-mode data, the controller is further configured to: determine that a second area of the touchscreen is dry, as taught by Guarneri so as to avoiding detecting false touches (¶64). 
Li, Shah, and Guarneri combined do not teach wherein the adjustment includes the application utilizing the second area of the touchscreen.
Woo teaches a touch system (figs. 2 & 4, i.e. smart phone, or tablet), comprising: a touchscreen (fig. 4, item 410; ¶58) and a processor (fig. 2, item 212; ¶23, “Computer system 200 performs specific operations by processor 212 and other components by executing one or more sequences of instructions contained in system memory component 214. Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 212 for execution”), wherein the processor adjusts an application to avoid the first area of the touchscreen (¶58) and adjusts the application utilizing a second area of the touchscreen (¶58, “the displayable screen size or pixels may be adjusted such that it is as if the pixels located at or around the crack has been moved to another pixel location, such as an adjacent pixel. The pixel may be shifted to the right, left, up, or down one or more pixels to avoid the damaged pixel”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined projected capacitive touch system of Li, Shah, and Guarneri, wherein the adjustment includes the application utilizing the second area of the touchscreen, as taught by Woo so as to provide alternative ways to handle unusable parts of a touchscreen (abstract). 
With respect to Claim 5, claim 3 is incorporated, Li, Shah, and Guarneri combined do not teach wherein the application is configured to: move critical selectable items from the first area to the second area.
Woo teaches a touch system (figs. 2 & 4, i.e. smart phone, or tablet), comprising: a touchscreen (fig. 4, item 410; ¶58) and a processor (fig. 2, item 212; ¶23, “Computer system 200 performs specific operations by processor 212 and other components by executing one or more sequences of instructions contained in system memory component 214. Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 212 for execution”), wherein the processor adjusts an application to avoid the first area of the touchscreen (¶58) and adjusts the application utilizing a second area of the touchscreen (¶58, “the displayable screen size or pixels may be adjusted such that it is as if the pixels located at or around the crack has been moved to another pixel location, such as an adjacent pixel. The pixel may be shifted to the right, left, up, or down one or more pixels to avoid the damaged pixel”); wherein the application is configured to: move critical selectable items from the first area to the second area (¶54, “Having mapped the location of the crack, the user device may move icons or buttons away from the crack such that a user will be less likely to cut their finger on the cracked screen”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined projected capacitive touch system of Li, Shah, Guarneri, and Woo, wherein the application is configured to: move critical selectable items from the first area to the second area, as taught by Woo so as to provide alternative ways to handle unusable parts of a touchscreen (abstract). 
With respect to Claim 14, claim 12 is incorporated, Although Li teaches determining the presence of water and touch activity, Li and Shah combined do not explicitly teach wherein based on the self-mode data and the mutual-mode data, the controller is further configured to: determine that a second area of the touchscreen is dry.
Guarneri teaches a method (fig. 5; ¶71) for a controller (figs. 1-2, item C; ¶40; ¶43, “a controller can determine the location of touch”; ¶109) coupled to a touchscreen (figs. 1-2, item S; ¶35), comprising: during a mixed-mode measurement frame (¶51, “they may be both used in order to reveal water presence on the screen panel in connection with single finger touch e.g., only one finger touching the screen”; ¶52), collecting self-mode data and mutual-mode data (¶52, “water resistance may be achieved by using both mutual-cap and self-cap sensing by operating a touch panel in both modes by switching back and forth between them”); determining based on the self-mode data and the mutual-mode data that a touch exists in the first area (¶53, “Once water on the screen panel is revealed, the electronics associated with the screen may read data only from self-sensing” – since water is revealed, self-sensing is used and is not affected by water and would reveal a touch if it existed or not); and transmitting the self-mode data and the mutual-mode data to electronics (¶40, “change in capacitance may be detected electronically  by electronic circuitry C”); wherein based on the self-mode data and the mutual-mode data, the controller is further configured to: determine that a second area of the touchscreen is dry (¶64, thresholds Th1 and Th2 are not met = dry).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Li and Shah, wherein based on the self-mode and the mutual-mode data, the controller is further configured to: determine that a second area of the touchscreen is dry, as taught by Guarneri so as to avoiding detecting false touches (¶64). 
Li, Shah, and Guarneri combined do not teach wherein the adjustment includes the application utilizing the second area of the touchscreen.
Woo teaches a method (fig. 3; ¶30) for a controller (fig. 2, item 212; ¶23, “Computer system 200 performs specific operations by processor 212 and other components by executing one or more sequences of instructions contained in system memory component 214. Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 212 for execution”) coupled to a touchscreen (fig. 4, item 410; ¶58), comprising: adjusting an application to avoid the first area (¶58).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Li, Shah, and Guarneri, to adjust an application to avoid the first area of the touchscreen, as taught by Woo so as to provide alternative ways to handle unusable parts of a touchscreen (abstract). 
With respect to Claim 16, claim 14 is incorporated, Li, Shah, and Guarneri combined do not teach wherein the application comprises: moving critical selectable items from the first area to the second area.
Woo teaches a method (fig. 3; ¶30) for a controller (fig. 2, item 212; ¶23, “Computer system 200 performs specific operations by processor 212 and other components by executing one or more sequences of instructions contained in system memory component 214. Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 212 for execution”) coupled to a touchscreen (fig. 4, item 410; ¶58), comprising: adjusting an application to avoid the first area (¶58) and adjusts the application utilizing a second area of the touchscreen (¶58, “the displayable screen size or pixels may be adjusted such that it is as if the pixels located at or around the crack has been moved to another pixel location, such as an adjacent pixel. The pixel may be shifted to the right, left, up, or down one or more pixels to avoid the damaged pixel”); wherein the application comprises: moving critical selectable items from the first area to the second area (¶54, “Having mapped the location of the crack, the user device may move icons or buttons away from the crack such that a user will be less likely to cut their finger on the cracked screen”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Li, Shah, and Guarneri, wherein the application comprises: moving critical selectable items from the first area to the second area, as taught by Woo so as to provide alternative ways to handle unusable parts of a touchscreen (abstract). 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Shah, Guarneri, and Woo, as applied to claims 3 above, and further in view of Mathews (Pub. No.: US 2015/0360647 A1).
With respect to Claim 4, claim 3 is incorporated, Guarneri teaches wherein the controller comprises: firmware (¶182, “in case of wet/water condition, the electronics C (e.g., firmware) may enter a water multi-touch detection mode”) configured to receive data. 
Li, Shah, Guarneri, and Woo combined do not teach firmware configured to transmit the self-mode data and the mutual-mode data to the computing device. 
Mathews teaches a touch system (fig. 1; ¶14), comprising: a touchscreen (fig. 1, item 12; ¶15); a controller (fig. 1, item 14; ¶28), coupled to the touchscreen (fig. 1, item 12); and a computing device (fig. 1, item 16) communicatively coupled to the controller (fig. 1, item 14); wherein the controller is configured to transmit data to the computing device (¶29, “Microprocessor 16 may be configured to receive touch data from touch screen controller 14”); wherein the controller comprises: firmware (¶28, “Controller 14 may also include noise filtering algorithms and exact sampling methods in hardware, software, or firmware”) configured to transmit data to the computing device (¶29).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined projected capacitive touch system of Li, Shah, Guarneri, and Woo, wherein the controller comprises firmware configured to transmit data to the computing device, as taught by Woo, resulting in firmware configured to transmit self-mode data and mutual-mode data to the computing device so as to provide design alternatives. 
With respect to Claim 15, claim 14 is incorporated, Guarneri teaches wherein the controller comprises firmware (¶182, “in case of wet/water condition, the electronics C (e.g., firmware) may enter a water multi-touch detection mode”) configured to receive data.
Li, Shah, Guarneri, and Woo combined do not teach the method comprises the firmware transmitting the self-mode data and the mutual-mode data to the computing device.
Mathews teaches a touch system (fig. 1; ¶14) and method (¶30), comprising: a touchscreen (fig. 1, item 12; ¶15); a controller (fig. 1, item 14; ¶28), coupled to the touchscreen (fig. 1, item 12); and a computing device (fig. 1, item 16) communicatively coupled to the controller (fig. 1, item 14); wherein the controller is configured to transmit data to the computing device (¶29, “Microprocessor 16 may be configured to receive touch data from touch screen controller 14”); wherein the controller comprises: firmware (¶28, “Controller 14 may also include noise filtering algorithms and exact sampling methods in hardware, software, or firmware”) configured to transmit data to the computing device (¶29).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Li, Shah, Guarneri, and Woo such that the method comprises the firmware transmitting data to the computing device, as taught by Woo, resulting in firmware transmitting the self-mode data and the mutual-mode data to the computing device so as to provide design alternatives. 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Shah, Guarneri, and Woo, as applied to claims 3 above, and further in view of Chang et al. (Pub. No.: US 2015/0109250 A1) hereinafter referred to as Chang.
With respect to Claim 6, claim 3 is incorporated, Li, Shah, Guarneri, and Woo combined do not teach wherein the application is configured to: display a message regarding the determination of water contamination in the first area, or activate removal of the water contamination.
Chang teaches a projected capacitive (PCAP) touch system (fig. 1A, item 100; ¶87; ¶100; ¶109) comprising: a touchscreen (fig. 1A, item 120; ¶31); a controller (fig. 1B, item 160; ¶32) coupled to the touchscreen; and a computing device (fig. 1B, item 170; ¶32) communicatively coupled to the controller, wherein the controller is configured to determine interference of water (¶83), wherein an application is configured to: display a message regarding the determination of water contamination in the first area, or activate removal of the water contamination (¶83, “a message or signal for cleaning of the touch screen surface can be displayed, indicating the interference of any water stain or other conductive object not coupled to ground is eliminated”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined projected capacitive touch system of Li, Shah, Guarneri, and Woo, wherein the application is configured to: display a message regarding the determination of water contamination in the first area, or activate removal of the water contamination, as taught by Chang so as to alert the user to remove contaminates for improved usability of the touch system. 
With respect to Claim 17, claim 14 is incorporated, Li, Shah, Guarneri, and Woo combined do not teach wherein the application is configured to: display a message regarding the determination of water contamination in the first area.
Chang teaches a projected capacitive (PCAP) touch system (fig. 1A, item 100; ¶87; ¶100; ¶109)  and a method for detecting touch (fig. 2E, 3, 4A-4C, 5A, 6, fig. 8) comprising: a touchscreen (fig. 1A, item 120; ¶31); a controller (fig. 1B, item 160; ¶32) coupled to the touchscreen; and a computing device (fig. 1B, item 170; ¶32) communicatively coupled to the controller, wherein the controller is configured to determine interference of water (¶83), wherein an application is configured to: display a message regarding the determination of water contamination in the first area, or activate removal of the water contamination (¶83, “a message or signal for cleaning of the touch screen surface can be displayed, indicating the interference of any water stain or other conductive object not coupled to ground is eliminated”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Li, Shah, Guarneri, and Woo wherein the application is configured to: display a message regarding the determination of water contamination in the first area, or activate removal of the water contamination, as taught by Chang so as to alert the user to remove contaminates for improved usability of the touch system. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Shah, Guarneri, Woo, and Chang as applied to claim 6 above, and further in view of Kuroda et al. (Pub. No.: US 2014/0058633 A1) hereinafter referred to as Kuroda.
With respect to Claim 7, claim 6 is incorporated, Li, Shah, Guarneri, Woo, and Chang combined do not teach wherein to activate removal of the water contamination in the first area, the controller is configured to: activate wipers, initiate a spray, or activate an air blower on the touchscreen.
Kuroda teaches a touch system (figs. 1-2; ¶34; ¶36), comprising: a touchscreen (figs. 1-2, item 20; ¶35-36); and a controller (fig. 1, item 10; ¶34), wherein the controller is configured to detect water contamination in a first area (¶73); and wherein to activate removal of the water contamination in the first area, the controller is configured to: activate wipers, initiate a spray, or activate an air blower on the touchscreen (¶10; ¶78; ¶86).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined projected capacitive touch system of Li, Shah, Guarneri, Woo, and Chang, wherein to activate removal of the water contamination in the first area, the controller is configured to: activate wipers, initiate a spray, or activate an air blower on the touchscreen, as taught by Kuroda so as to improve usability of the touch system. 

Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Shah, in view of Guarneri, in view of Woo, and in view of Mathews.
With respect to Claim 20, Li teaches a non-transitory computer-readable medium (fig. 2, item 204 or 232; ¶51) storing instructions that, when executed by a processor (fig. 2, item 202) of a first electronic device (fig. 2, item 200; ¶48), cause the first electronic device to perform operations (¶51), the operations comprising: during a mixed-mode measurement frame comprising two self-mode periods (¶185-186) and a mutual-mode period (¶192, “The mutual capacitance driving and sensing scheme illustrated can be utilized before, after, or during the self-capacitance driving and sensing scheme described above”), collecting self-mode data and mutual-mode data, wherein the mutual-mode data is collected in masked areas corresponding to non-zero values obtained within the two self-mode periods (¶192, “One way to determine the above scaling factors can be to perform one or more mutual capacitance measurements, in addition to the self-capacitance measurements, using the touch node electrodes of the disclosure… Additionally, the exemplary mutual capacitance driving and sensing scheme of FIG. 15B illustrates the scheme as applied to four touch node electrodes” – the masked areas are the areas in which self-mode data was collected; ¶213-214); determining based on the self-mode data and the mutual-mode data that a touch exists in a first area on the touchscreen in a presence of water contamination (¶204; ¶214).
Li does not mention transmitting the self-mode data and the mutual-mode data to the computing device, wherein the computing device adjusts an application to avoid the first area of the touchscreen.
Shah teaches a non-transitory computer-readable medium (fig. 2, item 204 or 232; ¶32) storing instructions that, when executed by a processor (fig. 2, item 202) of a first electronic device (fig. 2, item 200; ¶26), cause the first electronic device to perform operations (¶32), the operations comprising: collecting self-mode data or mutual-mode data (¶43); determining based on self-mode data or mutual-mode data a touch exists in a first area on the touch screen in a presence of water contamination (¶43); and transmitting the self-mode data or the mutual-mode data to the computing device, wherein the computing device adjusts an application to avoid the first area of the touchscreen (¶29, “host processor 228 for receiving outputs from panel processor 202 and performing actions based on the outputs that can include, but are not limited to, moving one or more objects such as a cursor or pointer, scrolling or panning, adjusting control settings, … and/or the like”; ¶53; ¶71, “In some examples, touch screens 124, 126, 128, 130 and 152 can be based on self-capacitance or mutual capacitance. In some examples, a touch screen can be multi-touch, single touch, projection scan, full-imaging multi-touch, capacitive touch, etc”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the non-transitory computer-readable medium of Li, to comprise transmitting the self-mode data and the mutual-mode data to the computing device, wherein the computing device adjusts an application to avoid the first area of the touchscreen, as taught by Shah so as to avoid a false positive for touch input (¶71) and to filter out unintended touches classified as non-touch patches to reduce processing requirements and save power (¶24).
Li and Shah combined do not teach wherein the controller comprises firmware.
Guarneri teaches a computer readable medium (¶13) comprising software code for executing steps of a method (fig. 5; ¶71) for a controller (figs. 1-2, item C; ¶40; ¶43, “a controller can determine the location of touch”; ¶109) coupled to a touchscreen (figs. 1-2, item S; ¶35), comprising: during a mixed-mode measurement frame (¶51, “they may be both used in order to reveal water presence on the screen panel in connection with single finger touch e.g., only one finger touching the screen”; ¶52), collecting self-mode data and mutual-mode data (¶52, “water resistance may be achieved by using both mutual-cap and self-cap sensing by operating a touch panel in both modes by switching back and forth between them”); wherein the controller comprises firmware (¶182).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the non-transitory computer-readable medium of Li and Shah, wherein the controller comprises firmware, as taught by Guarneri so as to provide an alternative location for firmware. 
Li, Shah, and Guarneri combined do not teach the operations comprise the firmware transmitting the self-mode data and the mutual-mode data to a computing device.
Mathews teaches a touch system (fig. 1; ¶14) and method (¶30), comprising: a touchscreen (fig. 1, item 12; ¶15); a controller (fig. 1, item 14; ¶28), coupled to the touchscreen (fig. 1, item 12); and a computing device (fig. 1, item 16) communicatively coupled to the controller (fig. 1, item 14); wherein the controller is configured to transmit data to the computing device (¶29, “Microprocessor 16 may be configured to receive touch data from touch screen controller 14”); wherein the controller comprises: firmware (¶28, “Controller 14 may also include noise filtering algorithms and exact sampling methods in hardware, software, or firmware”) configured to transmit data to the computing device (¶29).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined non-transitory computer-readable medium of Li, Shah, and Guarneri, to incorporate the steps of executing the method of Mathews into the non-transitory computer-readable medium, resulting in firmware configured to transmit self-mode data and mutual-mode data to the computing device so as to provide design alternatives. 
With respect to Claim 21, claim 20 is incorporated, Li teaches wherein the operations further comprise: excluding a possibility of a touch in a first masked area of the masked areas based at least on the mutual-mode data in a second masked area of the masked areas (¶192, “perform one or more mutual capacitance measurements, in addition to the self-capacitance measurements, using the touch node electrodes of the disclosure”; ¶204-205; ¶213, “one or more configurations for detecting and rejecting water on a touch screen, and doing so with or without ungrounded user compensation”- rejecting water on a touch screen is equivalent to excluding a possibility of a touch in a first masked area, masked areas are locations of touch or water detection).
With respect to Claim 22, claim 20 is incorporated, Li teaches wherein ambiguities of the self-mode data are resolved based at least on the mutual-mode data (¶75, “the touch screen of the disclosure can additionally or alternatively be operated in a mutual capacitance configuration. In some examples, the touch screen can be operated in a mutual capacitance configuration in order to correct for the above-discussed attenuation associated with an ungrounded (or poorly-grounded) user, and in some examples, the touch screen can be operated in a mutual capacitance configuration as part of distinguishing and rejecting water from actual touch activity”).
With respect to Claim 23, claim 20 is incorporated, Li teaches wherein the operations further comprise: determining a set of electrode intersections corresponding to the non-zero values (fig. 6C; ¶71-72; ¶78); creating a mask comprising a range of vertical electrodes and a range of horizontal electrodes (fig. 6C; ¶74-75, the mask is created by determining the values at electrode intersections via self-mode); and applying the mask to electrode intersections of the set of electrode intersections (¶75, the mask is applied at the intersections by performing mutual-mode sensing).
With respect to Claim 24, claim 23 is incorporated, Li teaches wherein the operations further comprise: identifying the masked areas of the touchscreen where the mask is applied (¶75, the mask is applied at the intersections by performing mutual-mode sensing).
With respect to Claim 25, claim 1 is incorporated, Li teaches wherein the processor is further configured to:  determine a set of electrode intersections corresponding to the non-zero values (fig. 6C; ¶71-72; ¶78); create a mask comprising a range of vertical electrodes and a range of horizontal electrodes (fig. 6C; ¶74-75, the mask is created by determining the values at electrode intersections via self-mode); and apply the mask to electrode intersections of the set of electrode intersections (¶75, the mask is applied at the intersections by performing mutual-mode sensing).
With respect to Claim 26, claim 12 is incorporated, further comprising: determining a set of electrode intersections corresponding to the non-zero values (fig. 6C; ¶71-72; ¶78); creating a mask comprising a range of vertical electrodes and a range of horizontal electrodes (fig. 6C; ¶74-75, the mask is created by determining the values at electrode intersections via self-mode); and applying the mask to electrode intersections of the set of electrode intersections (¶75, the mask is applied at the intersections by performing mutual-mode sensing).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DONNA V Bocar/               Examiner, Art Unit 2621       

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621